     Case 2:17-cv-00926-TLN-AC Document 42 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    J&J SPORTS PRODUCTION,                            No. 2:17-cv-00926-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    ALIDA ESTRADA ALVAREZ,
15                       Defendant.
16

17          Defendant is proceeding pro se in the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On April 2, 2020, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within twenty-one days. (ECF No. 41.) Neither

22   party has filed objections to the findings and recommendations.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed April 2, 2020, are adopted in full;

27          2. Plaintiff’s motion for damages (ECF No. 39) is GRANTED in part;

28          3. The Court awards to Plaintiff statutory and enhanced damages in the amount of
                                                       1
     Case 2:17-cv-00926-TLN-AC Document 42 Filed 05/12/20 Page 2 of 2

 1   $6,600.00 for violation of § 605 and $2,200.00 in damages for the tort conversion;

 2          4. Plaintiff is granted 14 days from the entry of judgment to submit its motion for costs

 3   and attorneys’ fees; and

 4          5. This case is closed.

 5   DATED: May 12, 2020

 6

 7

 8
                                                             Troy L. Nunley
 9                                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
